Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1- 5, 10, 11, 14-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over KIKO et al. (United States Patent Application Publication US 2012/0126747), hereinafter KIKO, Tamburrini et al. (United States Patent Application Publication US 2011/0290889), hereinafter Tamburrini.

Regarding claim 1, KIKO teaches to reduce or eliminate an electric arc between the first power supply contact and the second power supply contact when the data reader is removed from the base unit. ([0039] “When the operator desires to disconnect system 10 by uncoupling handle 18 from vehicle inlet connector 22, the operator depresses head portion 58 of push button 56 to second depress position 76 which is step 162 in method 150… Controller 89 in vehicle 14 senses the high resistance state of electrical connection 52 and configures system 12 to stop transmission of one or more power signals 28 through handle 18… If the battery continued to be electrically charged while the handle is also being disconnected from the vehicle inlet connection, undesired electrical arcing across the terminals of the handle connector and vehicle inlet connection may result which may degrade these connections. Arcing may degrade these connections by causing material of terminals in these connections to break away resulting in high impedance in the connection which lowers the effective electrical conductivity in the connection.” When the electrical connection between the handle from vehicle inlet connector for the battery is disconnected, the charging current to the battery from the handle is stopped. Using the hall sensor and the push button on the handle, the approach of the operator to disconnect the system is determined. Furthermore, as discussed above, Tamburrini teaches the proximity sensor to detect the approach of user’s hand. By adjusting the current when the disconnection is determined, undesired electrical arcing across the terminals of the handle connector and vehicle inlet connection is eliminated.)
However, KIKO does not teach a data reader including a power supply and a first power supply contact; a base unit configured to receive the data reader and to charge the power supply of the data reader when the data reader is coupled with the base unit; wherein the base unit comprises a second power supply contact that aligns with the first power supply contact when the data reader is received in the base unit; a sensor configured to detect an approach of a user's hand; and a processor in operable communication with the sensor and the base unit.
Tamburrini teaches a data reading system ([0032] “a data reader system 10”) for reading encoded data on an item, the data reading system comprising: a data reader including a power supply and a first power supply contact; ([0034] “a gun or pistol-shaped housing 12” in Fig. 1, [103] “The handheld unit 112/130 includes a battery 170 (shown schematically in FIG. 7)” the housing 12 and the handheld unit 112/130 is disclosed as scanners, optical code reading devices or electronic tag readers, which is interpreted as a data reader. A battery, which is included in the data reader is interpreted as a power supply. Fig. 7 172, 174, [0103] “the unit 160 may include electrical contacts 172, 174…for providing electrical connection between the base 130 and the tray 160.” The electrical contacts for providing electrical connection is interpreted as a first power supply included in the data reader.) a base unit configured to receive the data reader and to charge the power supply of the data reader when the data reader is coupled with the base unit; ([0074] “using the accelerometer to detect that the unit is not properly set down on the base tray unit and then not activating the in-tray charging functions”  The accelerometer, which is included in the data reader, determines not to activate the charging functions of the base tray unit, which is interpreted as a base unit. [103] “Power is preferably transferred wirelessly from the tray unit 113 to the base 130.” With power provided by the base unit, the base unit performs the charging functions to the battery of the data reader, which is interpreted as to charge the power supply of the data reader.) wherein the base unit comprises a second power supply contact that aligns with the first power supply contact when the data reader is received in the base unit; ([0103] “the unit 160 may include electrical contacts 172, 174…for providing electrical connection between the base 130 and the tray 160.” When the data reader is received or standing on the tray, the power is provided from the tray or the base unit to the data reader through the electrical contacts. The power is provided from the power cord 113 to the data reader through the electrical connections. Thus, the tray or the base unit includes the electrical connections to contact to the electrical contacts 172, 174.) a sensor configured to detect an approach of a user's hand; ([0061] “A proximity sensor may also be used as an alternative to the accelerometer 50 to detect when the reader 10 is being held by a hand” A proximity sensor detects a hand of the user, which is interpreted as to detect an approach of a user’s hand.) and a processor in operable communication with the sensor and the base unit. ([0046] “The microprocessor 52 serves to control operation of the reader 10 in response to signals from the accelerometer 50.” The microprocessor, which is interpreted as a processor, receives the information from the sensor, which is interpreted as in operable communication with the sensor. Also, based on the information from the sensor, the microprocessor determines the function of the base unit, such as a charging functions, as discussed above, which is interpreted as in operable communication with the base unit.)
KIKO by the teaching of Tamburrini to detect the approach of the user’s hand using a sensor in a data reading system. At the moment when the electrical connections between power supply contacts are disconnected, the gap between the contacts are small potentially causes the electrical arcing, which may results in safety hazard. The data reading system using a sensor to detect the approach of the user’s hand allows to predicts the disconnection between the power contacts by the user to reduce the electrical arcing. Therefore, it would be advantageous to combine the teaching of Tamburrini to detect the approach of the user’s hand using a sensor in a data reading system to predict the disconnection between the power contacts by the user in order to reduce electrical arcing and improve the safety.

Regarding claim 2, KIKO in view of Tamburrini teaches all the limitations of the data reading system of claim 1, as discussed above.
Tamburrini further teaches wherein the sensor comprises at least one of an infrared sensor, a light sensor, or a capacitive sensor. ([0061] “A proximity sensor may also be used as an alternative to the accelerometer 50 to detect when the reader 10 is being held by a hand, and determine if the reader 10 should be operating in handsfree mode or handheld mode… the proximity sensor may rely on electromagnetic or electrostatic radiation to determine whether an object (e.g., a user's hand) is near the hand grip section 14.” The proximity sensor to detect a user’s hand using electromagnetic or electrostatic radiation is interpreted as an IR sensor.)

Regarding claim 3, KIKO in view of Tamburrini teaches all the limitations of the data reading system of claim 1, as discussed above.
KIKO further teaches wherein the processor is configured to reduce the amount of current used to charge the power supply of the data reader in the base unit responsive to the sensor detecting the approach of the user's hand. ([0039] “When the operator desires to disconnect system 10 by uncoupling handle 18 from vehicle inlet connector 22, the operator depresses head portion 58 of push button 56 to second depress position 76 which is step 162 in method 150… Controller 89 in vehicle 14 senses the high resistance state of electrical connection 52 and configures system 12 to stop transmission of one or more power signals 28 through handle 18… If the battery continued to be electrically charged while the handle is also being disconnected from the vehicle inlet connection, undesired electrical arcing across the terminals of the handle connector and vehicle inlet connection may result which may degrade these connections. Arcing may degrade these connections by causing material of terminals in these connections to break away resulting in high impedance in the connection which lowers the effective electrical conductivity in the connection.” Using the hall sensor and the push button, the approach of the operator to disconnect the system is detected. In response to the detection of the approach of the operator, the electric power to the battery is stopped.)

Regarding claim 4, KIKO in view of Tamburrini teaches all the limitations of the data reading system of claim 3.
Tamburrini further teaches wherein the processor is configured to stop the current used to charge the power supply of the data reader in the base unit responsive to the sensor detecting an approach of the user's hand. ([0074] “using the accelerometer to detect that the unit is not properly set down on the base tray unit and then not activating the in-tray charging functions” [0061] “A proximity sensor may also be used as an alternative to the accelerometer 50 to detect when the reader 10 is being held by a hand, and determine if the reader 10 should be operating in handsfree mode or handheld mode.” Not activating the in-tray charging functions is interpreted as the charging functions of the base unit is powered off. As well known in the art before the effective filing date of the claimed invention, powering off the base unit is interpreted as stop the current, which is used to charge the power supply of the data reader. As discussed above, the proximity sensor detects the user’s hand, which determines not activating the charging functions.)

5, KIKO in view of Tamburrini teaches all the limitations of the data reading system of claim 1, as discussed above.
Tamburrini further teaches wherein the data reader comprises a handle for gripping the data reader (Fig. 1 12 [0032] “housing unit 12 with a central hand-grip section 14, an upper head section 16, and a lower section 18.”) and wherein the sensor is a capacitive sensor disposed within the handle of the data reader. (Fig. 1 50 “accelerometer,” As shown in Fig. 1, the accelerometer is disposed inside of the handle 12. [0042] “the accelerometer 50 includes a micro electro-mechanical system (MEMS) in which deflection of a proof mass from a neutral position is measured (e.g., capacitance is measured, or a piezoresistor is used to detect spring deformation) to thereby detect movement and/or orientation.” The capacitance is measured for the accelerometer disposed inside the handle.)

Regarding claim 10, Tamburrini in view of KIKO teaches all the limitations of the data reading system of claim 1.
Tamburrini further teaches wherein the base unit is configured to charge the power supply of the data reader through conductive charging. ([0032] “The reader 10 includes a base 30 which serves as a platform for supporting the reader 10 on a flat surface such as a countertop 5.” [0103] “the unit 160 may include electrical contacts 172, 174 for providing electrical connection between the base and the tray.” The data reader is charged through the electrical contacts from the tray for charging the power supply, which is interpreted as conductive charging.)

Regarding claims 14, 15, and 16, the claims 14, 15, and 16 are the method claims of the apparatus claims 1, 3, 4 and 11. The claims 14, 15, and 16 do not further teach of define the limitation over the limitations recited in the rejected claims above. Therefore, KIKO in view of Tamburrini teaches all the limitations of the claims 14, 15, and 16.

Regarding claim 19, KIKO in view of Tamburrini teaches all the limitations of the method of claim 14.
	Tamburrini further teaches activating the data reader responsive to the sensor detecting the approach of the user's hand. ([0057] “If the unit is in a sleep or power-save mode, the unit may wake-up in response to moving, touching, tapping, or shaking of the housing” Touching and tapping of the housing by the user’s hand is interpreted as detecting the approach of the user’s hand. In response to detecting the approach of the user’s hand, the unit or the data reader is waken up, which is interpreted as activating the data reader.)

Claims 6, 11, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over KIKO in view of Tamburrini as applied to claims 1, and 14 above, and further in Sindia et al. (United States Patent Application Publication US 2017/0066334), hereinafter Sindia.

Regarding claim 6, KIKO in view of Tamburrini teaches all the limitations of the data reading system of claim 1, as discussed above.
However, KIKO in view of Tamburrini does not teach wherein the sensor is a capacitive sensor disposed within the base unit.
Sindia teaches wherein the sensor is a capacitive sensor disposed within the base unit. (Fig. 1 “Proximity sensor 180” [0027] “an infrared (IR) sensor 164”, [0028] “The proximity sensor 180 may comprise a capacitive proximity sensor configured to measure a change in capacitance.” The base unit or PTU 102 in Fig. 1 includes the proximity sensor to detect change in a capacitance due to a presence of a user, which is interpreted as a capacitive sensor.)
It would have been have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified KIKO in view of Tamburrini by incorporating the teaching of Sindia of a capacitive sensor within the base unit. They are all directed toward controlling the charging of the electronic device. As recognized by Sindia, the electromagnetic fields by induction charge need to be subject to certain requirements in order to conform to interoperability standards and acceptable levels of user exposure. ([0003]) By detecting the presence of the user using ([0003]) Therefore, it would be advantageous to incorporate the teaching of Sindia a capacitive sensor within the base unit to detect the user in order to meet the requirement for human exposure to radio frequency (RF) waves and electromagnetic radiation.

Regarding claim 11, KIKO in view of Tamburrini teaches all the limitations of the data reading system of claim 1.
Sindia further teaches wherein the sensor is a capacitive sensor and the capacitive sensor is configured to predict the approach of the user's hand based, at least in part, on a threshold change in capacitance. ([0028] “The proximity sensor may comprise a capacitive proximity sensor configured to measure a change in capacitance.” [0073] “If it is determined at block 608 that the computed change in capacitance AC is equal to or below the threshold capacitance AC,h, this may indicate that no human tissue has been detected by the proximity sensor 180.” Based on the change in the capacitance of the capacitive sensor, when the user’s hand is away from the data reader, the capacitive sensor detects the approach of the user’s hand. The prediction of the approach of the user’s hand is interpreted as the change of the capacitance such as increase/decrease of the measured capacitance determines the hand is getting closer to the data reader.)

Regarding claim 18, KIKO in view of Tamburrini teaches all the limitations of the method claim 14. 
Sindia further teaches determining if the data reader was removed from the base unit after adjusting the amount of current and after a predetermined amount of time if the data reader was not removed, then increasing the amount of current to charge the data reader in the base unit. (Determining if the data reader was removed from the base unit after adjusting the amount of current and after a predetermined amount of time if the data reader was not removed is interpreted as determining the data reader was not removed from the base unit even after a predetermined amount of time after reducing the amount of current based on the detection of the user’s hand. In order to increase the amount of current to charge the data reader in the base unit, it should be determined that the data reader is in the base unit. As shown in Fig. 5 and [0065], “the control module may operate the wireless charging apparatus to provide charging current at a reduced level to the Tx coil of the wireless charging apparatus, enabling a safe charging mode of the wireless charging apparatus.” [0066] “the control module may determine whether the user (human tissue) has been present in proximity to the wireless charging apparatus for a period of time that is greater than a threshold time period.” [0067] “If the user presence has been determined, at block 506 the control module may cause the charging current to increase, enabling a turbo charging mode of the wireless charging apparatus.” As discussed above, the control module, which includes the processor, reduces the charging current based on the determination of the approach of the user’s hand. Then, after a threshold time period, the user presence has been determined and the processor enables a turbo charging mode of the wireless charging apparatus, which is interpreted as increasing the current in the base unit to charge the power supply of the data reader. As discussed above, in order to charge the data reader, the data reader must be in the base unit.)

Regarding claim 20, KIKO in view of Tamburrini teaches all the limitations of the method of claim 14.
Sindia further teaches wherein the base unit comprises a plurality of capacitive sensors and the amount of current applied to charge the data reader does not change until at least a predetermined number of the capacitive sensors detects a threshold change in capacitance. (Fig. 7. 706 “Information from at least one source indicates presence”, 708 “Resolve that human tissue is present in proximity to wireless charging apparatus”, 710 “Resolve that human tissue is not present in proximity to wireless charging apparatus”. [0026] As discussed above, the wireless charging apparatus, which is interpreted as the base unit, includes plurality of sources, which is interpreted as the capacitive sensor. As shown in Fig. 7, if at least one source, which is interpreted as at least a predetermined number of the capacitive sensors, does not detect the user’s hand, a resolution that human tissue is not present, which is interpreted as not changing the current in the base unit.)


Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over KIKO in view of Tamburrini as applied to claims 1 and 6 above, and further in view of Li (United States Patent Application Publication US 2015/0130743), hereinafter Li.

Regarding claim 7, KIKO in view of Tamburrini teaches all the limitations of the data reading system of claim 1.
However, KIKO in view of Tamburrini does not teach wherein the capacitive sensor comprises at least three pads disposed in a transverse direction of the base unit. 
Li teaches wherein the capacitive sensor comprises at least three pads disposed in a transverse direction of the base unit. ([0032] “As FIG. 10 illustrates, the gesture detector 24 may have a co-planar, linear arrangement of individual plates 90. As the user's hand 26 performs the gesture 28, the capacitance C (illustrated as reference numeral 30) changes.” As shown in Fig. 10 and Fig. 11, at least three capacitive sensors are arranged in co-planar, which is interpreted as in a transverse direction of the base unit.)
It would have been have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified KIKO in view of Tamburrini by incorporating the teaching of Li of the capacitive sensor with at least three pads in a transverse direction of the base unit. They are all directed toward the proximity sensors to control the device. Li further improves upon KIKO in view of Tamburrini by incorporating the capacitive sensor with at least three pads in a transverse direction. The sensitivity improves as the number of the capacitive sensors increases. Also, by arranging the plurality of capacitive sensors in the co-planar grid, the gesture of the user’s hand can be detected using the multiple output signals of the individual sensors. ([0032]) Thus, it would be advantageous to incorporate the capacitive sensor with at least three pads in a transverse direction in order to improve the sensitivity of the capacitive sensor and enable the gesture detection.

Regarding claim 8, KIKO in view of Tamburrini teaches all the limitation of the data reading system of claim 6.
Li further teaches wherein the capacitive sensor detects a threshold change in capacitance in response to a specific gesture by a user. ([0034] “volumetric data describing the user’s hand 26 performing each different gesture 28.” As discussed above, based on the plurality of capacitive sensors as shown in Fig. 11 and Fig. 12, the changes in the capacitance detects the gestures of the user hand’s based on the volumetric data for different gestures, which is interpreted as a threshold change in capacitance in response to a specific gesture by a user.)

Claims 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over KIKO in view of Tamburrini and further in view of Sindia as applied to claim 11 above, and further in view of Ruff et al. (United States Patent Application Publication US 2013/0103207), hereinafter Ruff.

Regarding claim 12, KIKO in view of Tamburrini and further in view of Sindia teaches all the limitations of the data reading system of claim 11.
However, KIKO in view of Tamburrini and further in view of Sindia does not teach wherein the threshold change in capacitance adapts over time to better predict removal of the data reader from the base unit.
Ruff teaches wherein the threshold change in capacitance adapts over time to better predict removal of the data reader from the base unit. (1702 “Read a history of sensor response over a time interval”, 1704 “Determine physical closeness events”, 1706 “Threshold change?”, 1708 “Update threshold”. Sindia teaches measuring the changes in the capacitance using the capacitive sensors to predict removal of the data reader from the base unit as discussed above. Ruff teaches that based on measurements of the sensors over a timer interval, the optimization of the operation, threshold is updated, which is interpreted as adapting over time for better prediction.)
It would have been have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified KIKO in view of Tamburrini and further in view of Sindia by incorporating the teaching of Ruff for the threshold change adapting over time for the better prediction. They are all directed toward controlling a device based on the sensors. As recognized by Ruff, improvements in the devices can substantial increase energy efficiency. ([0003]) Using adaptions of the threshold over time, the prediction of the device usage avoids unnecessary transitions between power on and off states. Therefore, it would be advantageous to incorporate the optimization of the threshold change adapting over time for the better prediction in order to improve energy efficiency by avoiding unnecessary transitions between power on and off states.

	Regarding claim 17, the claim 17 is the method claims of the apparatus claims 11 and 12. The claim does not further teach or define the limitation over the limitations recited in the rejected claims above. Therefore, KIKO in view of Tamburrini and further in view of Sindia and further in view of Ruff teaches all the limitations of the claim 17.

13 is rejected under 35 U.S.C. 103 as being unpatentable over KIKO in view of Tamburrini and further in view of Sindia as applied to claim 11 above, and further in view of Tanimoto et al. (United States Patent Application Publication US 2007/0216174), hereinafter Tanimoto.

Regarding claim 13, KIKO in view of Tamburrini and further in view of Sindia teaches all the limitations of the data reading system of claim 11.
However, KIKO in view of Tamburrini and further in view of Sindia does not teach a locking mechanism that is triggered responsive to the capacitive sensor detecting a threshold change in capacitance due to the user removing their hand from the data reader or the user's hand approaching the data reader.
Tanimoto teaches a locking mechanism that is triggered responsive to the capacitive sensor detecting a threshold change in capacitance due to the user removing their hand from the data reader or the user's hand approaching the data reader. ([0027] “While the lock and unlock signal circuit 15 is in operation, a user's hand comes close to or comes in contact with the unlock capacitive sensor 21 or a lock capacitive sensor 22 of the door handle 1, then the lock and unlock signal circuit 15 outputs the unlock signal or the lock signal. Consequently, the door lock ECU 8 brings the door opening and closing mechanism into the lock state or the unlock state based on either one of the unlock and lock signals.” The changes in capacitance measured by the capacitive sensor of the handle, which is interpreted as detecting a threshold change in capacitance, is caused when a user’s hand comes close, which is interpreted the user removing their hand from the data reader. Based on the change in the capacitance, the locking mechanism of the handle is opened or closed, which is interpreted as a locking mechanism that is triggered responsive to the capacitive sensor detecting a threshold change in capacitance.)
It would have been have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified KIKO in view of Tamburrini and further in view of Sindia by incorporating the teaching of Tanimoto of a locking mechanism with the capacitive sensors and a proximity of a user’s hand. By locking or unlocking the device based on determination of the proximity of a user’s hand, the device can be securely locked without interrupting the use of the device when is needed. Thus, it would be advantageous to incorporate a locking mechanism with the capacitive sensors and a proximity of a user’s hand to improve the safety and security without jeopardizing the convenient use of the device.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over KIKO in view of Tamburrini as applied to claim 1 above, and further in view of ZHANG et al. (United States Patent Application Publication US 2019/0229538), hereinafter ZHANG.

21, KIKO in view of Tamburrini teaches all the limitations of the data reading system of claim 1, as discussed above. 
However, KIKO in view of Tamburrini does not teach wherein the processor reduces the current flowing between the first power supply contact of the data reader and the second power supply contact in the base unit to between 1 and 3 amps.
ZHANG, as modified above, further teaches wherein the processor reduces the current flowing between the first power supply contact of the data reader and the second power supply contact in the base unit to between 1 and 3 amps. ([0124] “After the device to be charged agrees the adapter to charge the device to be charged in the second charging mode, the communication procedure proceeds to stage 2.” [0133] “When the adapter determines that the charging interface is in poor contact,…the adapter quits the second charging mode and then the communication procedure is reset and proceeds to stage 1.” [0102] “The first charging mode can be a normal charging mode…Under normal charging mode, the adapter outputs a relatively small current (typically less than 2.5 A)…under the quick charging mode, the adapter can output a relatively large current (typically greater than 2.5A, such as 4.5 A, 5 A or higher).” From the stage 1 to the stage 2, the charging mode is changed from the first charging mode or normal charging mode with less than 2.5 A to the second charging mode with higher current. When abnormal condition or poor contact is determined, the charging mode is reset to the stage 1 with the first charging mode less than 2.5 A, which is interpreted as reducing the current between the power supply contacts between 1 and 3 amps.)
It would have been have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified KIKO in view of Tamburrini by incorporating the teaching of ZHANG to reduce the current between power supply contacts to between 1 and 3 amps. They are all directed toward controlling the charger for the electronic device. As recognized by ZHANG, one feasible solution for fast charging is to adopt a large current. ([0004]) However, the heating problem of the device becomes serious. ([0004]) Furthermore, the higher the current increases the probability to induce the electric arcing between the power supply contacts. Thus, when the poor contact is detected, by reducing the current such as less than 2.5 A, the risk of heating and electric arcing can be reduced. Therefore, it would be advantageous to incorporate the teaching of ZHANG to reduce the current between power supply contacts to between 1 and 3 amps in order to reduce the risk of the heating and the electric arcing.

Response to Arguments
Applicant’s arguments, see Remarks, filed 9/24/2020, with respect to “Claim Rejections – 35 U.S.C. 112” have been fully considered and are persuasive.  The rejection under 35 U.S.C. 112 of claims 3 and 4 has been withdrawn. 

Applicant’s arguments, see Remarks, filed 9/23/2020, with respect to the rejections of claims 1-8, and 10-21 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new grounds of rejection is made in view of KIKO and ZHANG. KIKO teaches adjusting the current between power supply contacts in response to the operator to push the button using the button and the hall effect sensor to reduce electric arcing between the power supply contacts. ZHANG teaches to reduce the current to the low range such as below 2.5 A when detecting a poor connection between the power contacts.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HYUN SOO KIM whose telephone number is (571)270-1768.  The examiner can normally be reached on Monday - Friday 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on (571) 270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/H.K./            Examiner, Art Unit 2187                                                                                                                                                                                            
/JAWEED A ABBASZADEH/            Supervisory Patent Examiner, Art Unit 2187